Case 1:21-cv-01759-JPH-MPB Document 1 Filed 06/15/21 Page 1 of 5 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION


 JOHN MOORE,                               Case No. 1:21-cv-01759

              Plaintiff,

       v.                                  Plaintiff’s Complaint for
                                           Damages and Jury Trial
 LOGSAT SOFTWARE LLC,                      Demand
              Defendant.


      Plaintiff, John Moore, by counsel, brings the following complaint for damages

against Defendant LogSat Software LLC. In support of this complaint, Plaintiff

alleges the following:

                                       Parties

      1.     Plaintiff is an individual citizen of Indiana. At all times relevant to this

complaint he resided in Marion County, Indiana.

      2.     Defendant is a Delaware corporation whose registered agent and

principle place of business are in Wilmington, Delaware. Therefore, Defendant is a

citizen of Delaware.

                              Jurisdiction and Venue

      3.     This Court has original jurisdiction over this action under 28 U.S.C §

1332 because Plaintiff and Defendant are citizens of different states and the amount

in controversy exceeds $75,000.00, exclusive of interest and costs.

      4.     This Court has personal jurisdiction over Defendant, as Defendant has

maintained systematic contact with Indiana and committed acts that have caused
Case 1:21-cv-01759-JPH-MPB Document 1 Filed 06/15/21 Page 2 of 5 PageID #: 2




tortious injury in this judicial district. Furthermore, Defendant has conducted

business in Indiana through selling its products to Indiana residents.

       5.       Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) as a

substantial part of the events giving rise to Plaintiff’s claims occurred in this judicial

district.

                                  Factual Background

       6.       Defendant is the owner and operator of an app called “Sex Offenders

Search.”

       7.       The app allows consumers to obtain a list of convicted sex offenders near

their current location, near a contact, near a particular street address, or by a

particular name.

       8.       Plaintiff’s name, picture, address, and other identifying information

appear on the “Sex Offenders Search” app.

       9.       Plaintiff is not a sex offender. And he has never been accused of, arrested

for, or convicted of any sex-related offense.

       10.      Plaintiff’s colleagues and family informed him of his listing on the “Sex

Offenders Search” app, which has forced him to prove a negative – that he is not a

sex offender.

       11.      Plaintiff has suffered emotional distress due to his listing on the “Sex

Offenders Search” app.




                                              2
Case 1:21-cv-01759-JPH-MPB Document 1 Filed 06/15/21 Page 3 of 5 PageID #: 3




                                         Count I

                                   (defamation per se)

       12.    Plaintiff incorporates by reference all prior allegations in this Complaint

as fully as if set forth herein.

       13.    Defendant communicated to all users of the “Sex Offenders Search” app,

including Plaintiff’s colleagues, friends, and family, that Plaintiff is a sex offender.

       14.    This communication imputed criminal conduct and misconduct in

Plaintiff’s trade profession, office, or occupation.

       15.    Defendant’s communications were of the kind that tend to lower a

person’s reputation in the community, or discourage others from dealing or

associating with the person.

       16.    Defendant knew its communications were false, or, believing them to be

true, failed to use reasonable care to determine the truth of the communications.

       17.    Defendant’s communications were the responsible cause of damage to

Plaintiff.

       18.    Regardless, the law presumes reputational injury and damages in a

claim for defamation per se.

       Wherefore, Plaintiff, by counsel, respectfully requests the Court to enter

judgment in his favor and against Defendant on Count I, award Plaintiff presumed

damages, award Plaintiff all damages, costs, and fees to which he is entitled, punitive

damages, and award Plaintiff any further just and appropriate relief in the premises.




                                             3
Case 1:21-cv-01759-JPH-MPB Document 1 Filed 06/15/21 Page 4 of 5 PageID #: 4




                                       Count II

                                     (negligence)

      19.    Plaintiff incorporates the foregoing paragraphs as if set forth in their

entirety herein.

      20.    Defendant owed a duty to Plaintiff to properly screen the listings that it

chose to place on the “Sex Offenders Search” app.

      21.    In failing to screen the listings, Defendant breached its duty to Plaintiff.

      22.    Defendant owed a duty to Plaintiff to take appropriate steps and

implement appropriate measures and policies to learn of and correct improper listings

on the “Sex Offenders Search” app.

      23.    Defendant breached its duty to Plaintiff by failing to take appropriate

steps and implement appropriate measures and policies to learn of and correct

improper listings.

      24.    As a direct and proximate result of Defendant’s above-described

negligence, Plaintiff suffered damages.

      Wherefore, Plaintiff, by counsel, respectfully requests the Court to enter

judgment in his favor and against Defendant on Count II and award Plaintiff all

damages, costs, and fees to which he is entitled, and any further just and appropriate

relief in the premises.




                                           4
Case 1:21-cv-01759-JPH-MPB Document 1 Filed 06/15/21 Page 5 of 5 PageID #: 5




                                      Respectfully Submitted,

                                      WILLIAMS & PIATT, LLC


                                      /s/ James A. Piatt
                                      James A. Piatt (#28320-49)
                                      301 Massachusetts Avenue, Suite 300
                                      Indianapolis, IN 46204
                                      (317) 633-5270
                                      Fax: (317) 426-3348
                                      james@williamspiatt.com

                                      Counsel for Plaintiff


                                Jury Demand

     Plaintiff respectfully demands a jury trial on all issues and counts so triable.



                                      /s/ James A. Piatt
                                      James A. Piatt




                                         5
